Title: General Orders, 14 October 1776
From: Washington, George
To: 



Head Quarters, Harlem Heights, Octobr 14th 1776



Col. Bailey’s regiment is immediately to join Genl Clinton’s Brigade, at present under the Command of Col. Glover—Col. Lippets Regt is to join Genl McDougall’s Brigade—Each of these regiments are to take their Tents and Cooking Utensils, and to lose no time—The two Connecticut Regiments, under the Command of Col. Storrs and Major Greaves, (not upon York Island) are to be in readiness to march into Westchester, at a moments warning.
The Brigades which will then remain on the Island, will be in two Divisions; the first composed of Heards, Beall’s and Weedon’s, to be under the Command of Major Genl Putnam—The second consisting of Lord Stirling’s, Wadsworth’s, and Fellows’s, to be under the Command of Major General Spencer.
Genl Putnam will attend particularly to all the works, and necessary places of defence, from the Line which was intended to be run across from Head Quarters, inclusively up to, and including the Works upon, the Island above that place, as far as hath usually been considered as belonging to this division of the Army—He will also attend particularly to the Works about Mount Washington, and to the obstructions in the River, which should be increased as fast as possible.
Genl Spencer is to take charge of all the Works from Head Quarters, to our front lines, to the South; and attend particularly to all weak places; seeing they are secured as well as time, and circumstances will permit: But as there may be more fatigue Men wanted in one division than the other, they are each to furnish for such Works as the Chief Engineer shall direct; seeing that the duty fall equally upon the officers and men of each division.
A Report is immediately to be made, by the commanding Officers of Regiments, to their several Brigadiers, of the state of

ready dress’d Provisions, that if there be any Neglect, or deficiency the one may be punished and the other rectified.
The Court Martial of which Col. Weedon was President is dissolved—A new one to be formed, Col. Ewing to preside.
